FILED
                             NOT FOR PUBLICATION                            JUL 01 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SERGIO LOPEZ SORIA and MARIA                     No. 09-71230
ERENDIRA CRUZ AVILA,
                                                 Agency Nos. A097-351-504
              Petitioners,                                  A097-351-505

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 29, 2010 **
                              San Francisco, California

Before: ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Sergio Lopez Soria and his wife, Maria Erendira Cruz Avila, natives and

citizens of Mexico, petition pro se for review of the decision of the Board of

Immigration Appeals denying their motion to reopen the underlying denial of their


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for cancellation of removal based on changed country conditions, and

their renewed claims for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).

      Petitioners’ renewed claim for asylum, withholding of removal, and

protection under CAT, based on changed country conditions, failed to present

evidence of changed country conditions in Mexico that are material to petitioners

and their circumstances. See 8 C.F.R. § 1003.2(c)(3)(ii); Nuru v. Gonzales, 404

F.3d 1207, 1216 (9th Cir. 2005). In addition, petitioners’ claim - that they are

entitled to asylum and withholding of relief because they are Mexican aliens who

would be targeted upon returning to Mexico from the United States - is not

persuasive because petitioners have not alleged a cognizable social group and,

thus, have not stated a claim for asylum or withholding of relief. See Delgado-

Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010). Accordingly, the BIA

did not abuse its discretion in denying petitioners’ motion to reopen.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-71230